DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/22 has been entered.
 
				Claim Status
Claims 1-17 are pending and are examined. Claims 18-20 are cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-7, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyanov et al. (US Pub 2016/0017416; previously of record).
With regard to claim 1, Boyanov et al. teach a sequencing device structure [0005] comprising an array of metallic conducting electrode pairs [0067], each electrode pair defining a bridging source and drain arrangement separated by a nanogap [0032] [0090], the electrode pairs deposited and patterned on a dielectric substrate [0091];
A graphene layer deposited onto each electrode pair bridging the source and drain electrodes ([0091] graphene is taught to be used for conduction) (Figure 1) wherein each electrode pair is in electrical isolation from each other [0099] [0101]; and 
A dielectric masking layer contacting the graphene layer [0101], the masking layer having an opening exposing a portion of the graphene layer directly over each nanogap, wherein each opening is dimensioned in size to accommodate one and only one polymerase enzyme molecule at least one polymerase enzyme molecule (The examiner notes that how the opening is dimensioned to accommodate is a matter of intended use since the opening is capable of accommodating anything. [0105] Any of a variety of reaction components can be attached to a charge sensor. For example, a receptor, such as an antibody or lectin; a ligand, such as a nucleotide, epitope, carbohydrate, or drug candidate; a nucleic acid such as target nucleic acid, tether nucleic acid or other nucleic acid set forth in connection with a reaction set forth herein; or an enzyme, such as a polymerase or other nucleic acid binding enzyme, a kinase, phosphatase, exonuclease, protease, or metabolic enzyme [0107] Any of a variety of polymerases can be used in a method or composition set forth herein including, for example, protein-based enzymes isolated from biological systems and functional variants thereof.)
Note: The instant claims contain a large amount of functional language, and language related to intended use (ex: “to sequence...”, “is dimensioned to...”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

	
With regard to claims 2 and 3, Boyonov et al. teach comprising one and only one polymerase enzyme molecule bonded to the exposed portion of the graphene layer through the opening. ([0105] Any of a variety of reaction components can be attached to a charge sensor. For example, a receptor, such as an antibody or lectin; a ligand, such as a nucleotide, epitope, carbohydrate, or drug candidate; a nucleic acid such as target nucleic acid, tether nucleic acid or other nucleic acid set forth in connection with a reaction set forth herein; or an enzyme, such as a polymerase or other nucleic acid binding enzyme, a kinase, phosphatase, exonuclease, protease, or metabolic enzyme. [0106] the same species of polymerase can be attached to each of the charge sensor. This configuration can provide an expected uniform output from each charge sensor, but for differences in the other reaction components that come into contact with each respective charge sensor. Such a configuration can be achieved by providing a fluid that is homogeneous with respect to having a single type of polymerase when attaching the polymerases to the charge sensors. [0107] Any of a variety of polymerases can be used in a method or composition set forth herein including, for example, protein-based enzymes isolated from biological systems and functional variants thereof.)

With regard to claim 5, Boyonov et al. teach in [0099] a charge sensor having a 20nm diameter with a 10nm pinched area (nanogap) can be particularly useful.

With regard to claim 6, Boyonov et al. teach in [0094] that in some embodiments a single reaction component can be attached to a charge sensor by creating one single covalent defect on the charge sensor (i.e., the techniques incorporated by reference from Goldsmith et al. wherein a SWNT can be produced having a single defect such that a variety of attachment chemistries can be used to link a single reaction component to the reactive defect site selectively, without coating the rest of the SWNT with additional reaction components by non-covalent means.

With regard to claim 7, Boyonov et al. teach that graphene nanoribbon FETs as well as nanoribbon FETs from other 2D materials such as a MoS2 and silcene [0032][0067][0096].

With regard to claim 13, Boyonov et al. teach the capability of their device for bonding the polymerase enzyme via van der Waals forces [0031][0118].

With regard to claim 14, Boyonov et al. teach the use of pi-pi stacking [0117].

With regard to claim 15, Boyonov et al. teach biotin, streptavidin [0118], thiols, amines, or carboxylic groups in addition to all those moieties sold by Thermo Fisher or Sigma Aldrich [0117].

With regard to claim 16, Boyonov et al. teach a gate electrode that is parallel to each electrode [0027][0090] as the channel conductance between the source and the drain is switched on and off by a third (gate) electrode that is capable of being capacitively coupled through a thin dielectric layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Han et al. (Physical Review Letters 98, 206805 (2007).
The teachings of Boyanov et al. can be seen above.
Boyanov et al. do not teach that the electrodes are made of Gold or doped Silicon.
Han et al. teach that graphene sheets are contacted with Cr/Au metal electrodes (206805-4).
Han et al. teach a heavily doped Si substrate(206805-2).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the electrodes and doped Si taught by Han et al. within the device of Boyanov et al. as Han et al. teach energy Band Gap engineering in graphene nanoribbons and Gold electrodes and doped Si are both well known concepts in the semiconductor realm used to effectively tune the system.  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143 IA.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Ren et al. (J Am Chem Soc, 2014, 136, 16609-16617).
	With regard to claims 8-10, Boyanov et al.’s teachings can be seen above but do not teach the details of the defect density or band gap value.
	Ren et al. teach the quantitative correlation between defect density and electron transfer rate of single layer graphene.  Specifically Ren et al. teach testing the defect density of a broad range that includes that which is being claimed in claims 8 and 9 (Page 16614 left side).  Ren further teach the detection of a bandgap energy of at least 0.2eV (Figure 4).
	It would have been obvious to a person of skill in the art at the time the invention was made to have to have used the defect density and bandgap energy as both are well known concepts in the prior art as combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143A.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Lau et al. (Materials Today June 2012 Volume 15 Number 6 238-245).
The teachings of Boyanov et al. can be seen above but do not include a teaching of a suspended graphene layer.
Lau et al. teach that graphene is a truly unique material, with the double identity as both an elastic membrane and an electron system.  Suspended devices have enabled many of the most revealing experiments on graphene to date as they have extraordinary mechanical, thermal, and electronic properties(Abstract).
It would have been obvious to one of skill in the art at the time the invention was made to have suspended the layer of Graphene taught by Boyanov as encouraged to do so by Lau et al. in an attempt to harness the most revealing experiments on graphene to date as they have extraordinary mechanical, thermal, and electronic properties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Oostinga et al. (Nature Materials Vol. 7 Feb 2008 151-157).
The teachings of Boyanov et al. are above but do not teach the use of a gate electrode that is perpendicular to the nanogap spacing.
Oostinga et al. teach applying an electric field to graphene in a perpendicular manner (Figure 1).
	It would have been obvious to a person of skill in the art at the time the invention was made to have to have used the perpendicularly applied electric field as taught by Oostinga et al. within the device of Boyanov et al. as Oostinga et al. encourage using a double gate device configuration that enables an electric field to be applied perpendicular to the plane.  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143A.

					Additional Reference
The prior art of Bashir (US Pub 2014/0174927) teaches in [0145] and in Fig. 22 a graphene layer 140, dielectric layer 150, electrodes 512 and 514 formed from a graphene layer 140, and a single DNA passes between. [0024] In an aspect, the sequencing by synthesis is by a polymerase anchored to the graphene-dielectric stack. The examiner notes this would mean there is a only a single polymerase in the opening.

Response to Arguments
Applicant's arguments filed 9/4/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 4-5 that claim 1 is amended to recite “wherein each opening is dimensioned to receive one and only one respective biomolecule and wherein the biomolecule defines a single enzyme DNA or RNA polymerase molecule”. The opening has to be sized to receive one and only one polymerase enzyme for sequencing.
	In response, the examiner respectfully disagrees. The examiner notes the prior art of Boyanov does not preclude the opening from receiving one and only one polymerase enzyme. Specifically, the claimed dimensions do not limit the intended use of the device to only allow one polymerase to pass through, since the polymerase enzyme is not part of the apparatus and what goes through the opening is a matter of intended use (see MPEP 2114 and 2173.05(g)). Does the single enzyme (polymerase) traverse the gap or is there a substrate that the polymerase becomes attached to?  If there are structures that are unique, such as the exact size of the opening, that enable the claimed function then the examiner suggest that applicants recite those features. The examiner also notes that a DNA polymerase I has a molecular weight of 109 kDa and an RNA polymerase has a molecular weight of approximately 500 kDa. This would mean that an opening of dimensioned to receive a DNA polymerase or RNA polymerase could receive a plurality of DNA polymerases in the same opening that could receive a single RNA polymerase. Please clarify how the opening would hold only one DNA polymerase or RNA polymerase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798